DETAILED ACTION

This action is in response to applicant’s amendment filed on 10/21/2022.  Claims 1, 4-13 and 15-17 are still pending in the present application.  This Action is made FINAL. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Marlow (US 7,723,123).

Referring to claim 17, Hebert discloses flying apparatus for calibrating a radar system (Abstract, “An aerial drone or unmanned aerial vehicle (UAV) is provided for radar calibration testing”. FIG. 6, 610), comprising:
a base body, wherein the base body (FIG. 3, “120”, and figures 6 and 7) comprises: 
a radar reflective structure (Col. 3, lines 1-5, “exemplary drone includes at least one passive corner reflector that may be attached to the second side of the airframe to reflect incident radar signals impinging upon the exemplary drone”. Figure 4, “440”), 
wherein at least one part of the radar reflective structure is movably mounted to the base body (Col. 6, lines 8-10, “Any number of passive corner reflectors 440 may be mounted at any location on the drone 110”), 
and wherein the at least one part can be moved actively or passively (Col. 6, lines 2-4, “at least one passive corner reflector 440 is removably attached to the starboard surface 430”. Note that either whole or part of the radar reflective structure are movably mounted (or attached) to the base body while some fixtures are non-movably mounted (e.g., wings 150 in figure 3). Further, note that removably attached reflector implies that it can be removed actively, e.g., an operator can actively detach or remove them. Thus, at least the reflective structure can be actively moved).
Hebert is not relied on for disclosing wherein the radar reflective structure comprises reflective and non-reflective elements, and wherein the reflective and non-reflective elements are alternately arranged on a surface of the cylindrical structure.
In an analogous art, Malow discloses a radar reflective structure comprises reflective and non-reflective elements, and wherein the reflective and non-reflective elements are alternately arranged on a surface of the cylindrical structure (FIG. 2a-2c and their descriptions, particularly, column 3, lines 29-32, “The Luneberg lens 10 (FIG. 2a) uses alternate reflecting and non-reflecting strips on patches 16 on the surface 14 and is mechanically rotated to chop or amplitude modulate the incoming radar signals”. Note that the surface 14 includes both reflective and non-reflective patches (equivalent to elements) on the surface 14 (equivalent to structure) in an alternate or alternative way).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Marlow so that the radar surface uses reflective and non-reflective elements, for the purpose of reading a more accurate radar cross section reading. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Claim 17 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over James Hebert (US Patent No. 10,705,187, hereinafter Hebert) and further in view of Qiu (US 2020/0400779).

Referring to claim 17, Hebert discloses flying apparatus for calibrating a radar system (Abstract, “An aerial drone or unmanned aerial vehicle (UAV) is provided for radar calibration testing”. FIG. 6, 610), comprising:
a base body, wherein the base body (FIG. 3, “120”, and figures 6 and 7) comprises: 
a radar reflective structure (Col. 3, lines 1-5, “exemplary drone includes at least one passive corner reflector that may be attached to the second side of the airframe to reflect incident radar signals impinging upon the exemplary drone”. Figure 4, “440”), 
wherein at least one part of the radar reflective structure is movably mounted to the base body (Col. 6, lines 8-10, “Any number of passive corner reflectors 440 may be mounted at any location on the drone 110”), 
and wherein the at least one part can be moved actively or passively (Col. 6, lines 2-4, “at least one passive corner reflector 440 is removably attached to the starboard surface 430”. Note that either whole or part of the radar reflective structure are movably mounted (or attached) to the base body while some fixtures are non-movably mounted (e.g., wings 150 in figure 3). Further, note that removably attached reflector implies that it can be removed actively, e.g., an operator can actively detach or remove them. Thus, at least the reflective structure can be actively moved).
Hebert is not relied on for disclosing wherein the radar reflective structure comprises reflective and non-reflective elements, and wherein the reflective and non-reflective elements are alternately arranged on a surface of the cylindrical structure.
In an analogous art, Qiu discloses a radar reflective structure comprises reflective and non-reflective elements, and wherein the reflective and non-reflective elements are alternately arranged on a surface of the cylindrical structure (Par. 142 and FIG. 6A, “The pattern code 600, of FIG. 6A, includes reflective strips 604 that include a uniform width and are uniformly spaced between non-reflective areas 602. The non-reflective areas 602 can be non-reflective strips of a given width. For example, the pattern code 600 includes alternating horizontal strips of a reflective material (reflective strips 604) and strips of non-reflective areas (non-reflective areas 602)”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hebert by incorporating the teachings of Marlow so that the radar surface uses reflective and non-reflective elements, for the purpose of reading a more accurate radar cross section reading. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.


Allowable Subject Matter

Claims 1, 4-13 and 15-16 are allowed.  The following is the examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the limitations “A flying apparatus for calibrating a radar system, comprising: a base body, wherein the base body comprises: o at least one rotor adapted to generate lift, o a drive configured to drive the rotor, and o a control unit configured to control a flying operation of the flying apparatus; and a radar reflective structure, wherein at least one part of the radar reflective structure is movably mounted to the base body, and wherein the at least one part can be moved actively or passively, wherein the at least one part of the radar reflective structure is rotatably mounted to the base body, and wherein a rotation axis of the at least one part of the reflective structure is identical to at least one rotor axis, wherein the rotation axis of the at least one part of the reflective structure passes through the center of gravity of the flying apparatus”, as in claim 1 and for similar limitations in claim 15.

Response to Arguments
Applicant’s arguments submitted 10/21/2022 have been fully considered but are moot in view of new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644